DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 10, and 12 are amended.
Claims 14-20 are canceled.
Claims 1-13 and 21-22 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant contends that the amended independent claims now recite patent eligible subject matter.  Examiner respectfully disagrees.  Applicant’s contention appears to be centered on increasing the security of the system by receiving an encrypted payment token and generally decrypting the payment token.  Examiner notes that the claim fails to positively reciting encrypting the token using a public key of the payment accessory device.  Rather, the claim simply describes that the mobile device receives a payment token that has previously been encrypted using a public key of the payment accessory device.  Further, the decrypting operation has been recited at a high level of generality that any decryption method, such as Caesar’s cipher, which was a simple substitution cipher, may be used to decrypt the token.  Further, the claim fails to recite that a private key corresponding to the public key that encrypted the payment token is used to decrypt the token, i.e., the claim fails to apply a meaningful limit by reciting a specific encryption process.  Therefore, the independent claims still recite patent ineligible subject matter.  Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-13 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-11, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-2, 4-9, and 21-22 are directed towards a process and claims 10-11 are directed towards a machine.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of securely receiving a payment token and presenting it to settle a transaction.  In particular, the claim recites receiving an encrypted payment token, decrypting the payment token, and using the payment token to make a payment for a purchase.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
communicating with a remote server computer via a mobile device to receive in the mobile device a payment token associated with a PAN (primary account number) that identifies a payment account owned by a user of the mobile device, wherein the payment token is encrypted with a public encryption key for the payment accessory device prior to receipt of the encrypted payment token at the mobile device; 
provisioning the encrypted payment token from the mobile device to the payment accessory device while positioning the mobile device for radio data communication with the payment accessory device, wherein provisioning includes the payment accessory device decrypting the encrypted payment token; and 
presenting, by the payment accessory device, the payment token to the smart speaker for an individual transaction in settling, by the smart speaker, purchases made in the individual transaction by a user via voice commands to the smart speaker, wherein the payment token is temporarily obtained by the smart speaker for the individual transaction.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of communicating with a remote server to receive an encrypted payment token and provisioning the token are examples of insignificant extra-solution activities as they recite simply receiving and transmitting payment data that is used to perform a commercial transaction.  Further, the use of a remote server computer, mobile device, payment accessory device, and smart speaker is an instruction to apply the abstract ideas using a computer.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the use of a remote server computer, mobile device, payment accessory device, and smart speaker is an instruction to apply the abstract ideas using a computer.  Further, the communicating with the remote server to receive an encrypted token and provisioning the encrypted token are well-understood, routine, and conventional activities as they are receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 10: Claim 10 recites abstract ideas similar to those discussed above in connection with claim 1.  Claim 10 recites the following additional elements:
a processor; and 
a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform functions
However, these additional elements also fail to recite patent eligible subject matter because they serve to apply the abstract ideas using a computer.
Accordingly, claim 10 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2, 4-9, 11, and 21-22: Claims 2, 4-9, 11, and 21-22 have also been analyzed for subject matter eligibility.  However, these claims fail to recite patent eligible subject matter for the following reasons:
Claims 2 and 11 recite the additional element that the communication between the mobile device and payment accessory device is via radio data communications.  However, this subject matter fails to recite patent eligible subject matter as it simply links the use of the abstract idea to a computing environment.
Claim 4 recites the additional element that the mobile device is a smartphone.  However, this subject matter fails to recite patent eligible subject matter as it simply links the use of the abstract idea to a computing environment.
Claim 5 recites the additional element that the mobile device is a tablet computer.  However, this subject matter fails to recite patent eligible subject matter as it simply links the use of the abstract idea to a computing environment.
Claim 6 recites the additional element that the payment accessory device includes a secure element for storing the payment token.  However, this subject matter fails to recite patent eligible subject matter as it simply links the use of the abstract idea to a computing environment.
Claims 7 and 8 recite the additional element that the payment accessory device includes an NFC component for engaging in radio communication with the mobile device.  However, this subject matter fails to recite patent eligible subject matter as it simply links the use of the abstract idea to a computing environment.
Claim 9 recites the additional element that the payment accessory device includes a fingerprint scanner.  However, this subject matter fails to recite patent eligible subject matter as it simply links the use of the abstract idea to a computing environment.  Further, as currently recited, the inclusion of a fingerprint scanner does not appear to affect the recited operations.
Claim 21 recites the abstract idea that payment usage rules constrain use of the payment token, which is an example of a Certain Method of Organizing Human Activities recognized as reciting abstract ideas.
Claim 22 recites the abstract idea of presenting a payment token in response to receipt of a voice command, which is an example of a Certain Method of Organizing Human Activities recognized as reciting abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0348008 to Khan et al. in view of U.S. Patent Pub. No. 2014/0289531 to Yamakawa, U.S. Patent Pub. No. 2017/0017958 to Scott et al., and NPL “How to Buy Things With Google Home” dated June 20, 2017 (hereinafter, “Google Home”).
Per Claim 1: Khan discloses:
A method of operating a payment accessory device, the payment accessory device operatively coupled to a smart speaker, the smart speaker for providing a voice- implemented intelligent personal assistant software service, the method comprising: communicating with a remote server computer (e.g., payment network subsystem 122) via a mobile device (e.g., device 10) to receive in the mobile device a payment token (e.g., payment cards) associated with a PAN (primary account number) that identifies a payment account owned by a user of the mobile device, [[wherein the payment token is encrypted with a public encryption key for the payment accessory device prior to receipt of the encrypted payment token at the mobile device]]; and (see Khan at ¶ 34: In one suitable arrangement, the user may operate the primary user device 10 to provision one or more payment cards directly on the primary user device. In such arrangements, credential information may be retrieved from the payment network subsystem 122 and/or the service provider subsystem 112 and may be downloaded to a secure element within device 10 via path 110.)
provisioning the [[encrypted]] payment token from the mobile device (e.g., device 10) to the payment accessory device (e.g., secondary user device 102) while positioning the mobile device for radio data communication (e.g., Bluetooth) with the payment accessory device, [[wherein provisioning includes the payment accessory device decrypting the encrypted payment token]]; and (see Khan at ¶ 35: In another suitable arrangement, the user may operate the primary user device 10 to indirectly provision one or more payment cards onto the secondary user device 102. In such scenarios, the provisioning of credentials onto the secondary device 102 may be managed using a secondary device credential management application (sometimes referred to as a “bridging” application) running on the primary user device 10. In such arrangements, payment network subsystem 122 may provide the desired payment card information that is then securely written into a secure element on the secondary device 102 via the primary user device 10 and path 106. The communications path 106 between primary user device 10 and secondary user device 106 may be supported via Bluetooth® (e.g., via Bluetooth Low Energy and/or Bluetooth “Classic” technologies), IEEE 802.11 protocols—sometimes referred to as WiFi®, or other short-range wireless communications technologies (as examples).)
presenting, by the payment accessory device, the payment token to the [[smart speaker]] for an individual transaction in settling, by the [[smart speaker]], purchases made in the individual transaction by a user [[via voice commands to the smart speaker, wherein the payment token is temporarily obtained by the smart speaker for the individual transaction.]] (see Khan at ¶ 61: During a mobile payment transaction, secure element 202 may forward an encrypted version of a commerce credential that is stored on the secure element externally to an NFC reader at merchant terminal 108 (FIG. 1) using an NFC transceiver 216 and antenna(s) 218 within controller 222.)
However, Khan fails to disclose, but Yamakawa, an analogous art of secured computer communications, discloses:
wherein the [data] is encrypted with a public encryption key for the payment accessory device prior to receipt of the encrypted [data] at the mobile device (see Yamakawa at ¶ 58: The terminal device 10 displays the lists acquired in step SB4 and step SB8 (step SB9). The user of the terminal device 10 performs an operation for selecting a service to be used from among the displayed lists (step SB10). The terminal device 10 encrypts the service name of the service selected by the user and a file used in the selected service using the public key included in the associated one of the electronic certificates received in step SA14 (step SB11).  See also ¶ 61: The terminal device 10 transmits the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3 to the first relay device 20A (step SB13). The first relay device 20A receives the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3.)
wherein provisioning includes the payment accessory device decrypting the encrypted payment token (see Yamakawa at ¶ 57: If it is determined in step SB7 that there is no tampering, the terminal device 10 decrypts the list encrypted by the second relay device 20B, that is, the list encrypted using the public key in the personal certificate C3, using the private key of the user U.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan so that the payment network subsystem encrypts the token using the public key of the secondary user device using the techniques of encrypting data disclosed in Yamakawa.  One of ordinary skill in the art would have been motivated to do so to increase the security of the payment token distribution process disclosed in Khan.
However, the combination of Khan and Yamakawa fails to disclose, but Scott, an analogous art of using payment tokens to complete a purchase, discloses:
wherein the payment token is temporarily obtained by the [[smart speaker]] for the individual transaction (see Scott at ¶ 52: Alternatively, or in addition, the virtual wallet application may generate a single-use token for the transaction that is wholly or partially derived from, or otherwise associated with, the token permanently stored in the virtual wallet and respond to the merchant application with the single-use token rather than the permanent token.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan so that the payment token provided to the merchant is only a single-use token, i.e., a temporarily obtained token, as disclosed in Scott.  One of ordinary skill in the art would have been motivated to do so by increasing the security of the token by invalidating tokens after one use, thereby decreasing the opportunities for fraudulent transactions.
However, the combination of Khan, Yamakawa, and Scott fails to disclose, but Google Home, an analogous art of making purchases using a smart speaker, discloses making purchases that were made via voice commands to a smart speaker using a payment token (see Google Home at pp. 6-8: If you’ve used Google to pay for anything from your account previously, you should see a list of the credit and debit cards you’ve added. Pick the one you want to use for your purchases. You’ll then be prompted to enter your CVV code. Alternatively, you can add a new credit or debit card and use that.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan so that the secondary user device provides a payment token to a smart speaker to pay for a purchase, as disclosed in Google Home, rather than a point of sale as disclosed in Khan.  One of ordinary skill in the art would have been motivated to do so to expand the options a customer has to make and pay for purchases.

Per Claim 10: Claim 10 recites subject matter similar to that discussed above in connection with claim 1.  Claim 10 further recites, and Khan further discloses:
A mobile device, comprising: a processor; and a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform functions as follows: (see Khan at ¶ 55: As shown in FIG. 4, device 102 may include control circuitry such as a main processor (sometimes referred to herein as the applications processor or AP) 200, input-output devices 210, a power management unit (PMU) such as power management unit 220, a secure element such as secure element 202, and an NFC controller 222. Applications processor 200 may be used to control the operation of device 102 and may access storage such as hard disk drive storage, nonvolatile memory (e.g., flash memory or other electrically-programmable-read-only memory configured to form a solid state drive), volatile memory (e.g., static or dynamic random-access-memory), etc.)

Per Claims 2 and 11: The combination of Khan, Yamakawa, Scott, and Google Home discloses the subject matter of claims 1 and 10, from which claims 2 and 10 depend, respectively.  Khan further discloses:
wherein the provisioning is via radio data communications between the mobile device and the payment accessory device. (see Khan at ¶ 35: The communications path 106 between primary user device 10 and secondary user device 106 may be supported via Bluetooth® (e.g., via Bluetooth Low Energy and/or Bluetooth “Classic” technologies), IEEE 802.11 protocols—sometimes referred to as WiFi®, or other short-range wireless communications technologies (as examples).)

Per Claims 3 and 12: The combination of Khan, Yamakawa, Scott, and Google Home discloses the subject matter of claims 2 and 11, from which claims 3 and 12 depend, respectively.  However, Khan fails to disclose, but Yamakawa discloses:
receiving, by the [first] device, the public encryption key from the [second] device, said public encryption key digitally signed by the [second] device to prevent tampering with said public encryption key; and (Examiner’s Note: the language “to prevent tampering with said public encryption key” has been considered and determined to recite a desired result of digitally signing the public encryption key.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Yamakawa at ¶ 47: The second relay device 20B creates a list of service names transmitted in step SA7, and encrypts the created list using the public key included in the personal certificate C3. The second relay device 20B further encrypts a message digest of the encrypted list using the private key of the second relay device 20B to generate an electronic signature (step SA8). Then, the second relay device 20B transmits the encrypted list, the electronic signature, and the electronic certificate C2 to the first relay device 20A (step SA9).  See also ¶ 49: The first relay device 20A receives the encrypted list, the electronic signature, and the electronic certificate C2 which are transmitted in step SA9.  See also ¶ 56 which discloses that the electronic certificate C2 includes a public key.)
relaying the public encryption key in a message to the [third] computer via the [first] device, the message digitally signed by the [first] device to prevent tampering with the message; (Examiner’s Note: the language “to prevent tampering with the message” has been considered and determined to recite a desired result of digitally signing the message.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Yamakawa at ¶ 52: Then, the first relay device 20A transmits the encrypted list received in step SA9, the electronic signature received in step SA9, the electronic certificate C2 received in step SA9, the encrypted list generated in step SA12, the electronic signature generated in step SA12, and the electronic certificate C1 to the terminal device 10 (step SA13). The terminal device 10 receives the encrypted lists, the electronic signatures, the electronic certificate C1, and the electronic certificate C2 which are transmitted in step SA13 (step SA14).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Yamakawa in the Khan system.  One of ordinary skill in the art would have recognized that applying the known technique disclosed in Yamakawa would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Yamakawa to the Khan system would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such computer communications features into similar systems.  Further, such application would have resulted in an improved system that increases the security of communicating sensitive transaction data, i.e., payment tokens.

Per Claim 4: The combination of Khan, Yamakawa, Scott, and Google Home discloses the subject matter of claim 1, from which claim 4 depends.  Khan further discloses:
wherein the mobile device is a smartphone. (see Khan at ¶ 36: Device 10 may be a portable device such as a cellular telephone, media player, tablet computer, or other portable computing device.)

Per Claim 5: The combination of Khan, Yamakawa, Scott, and Google Home discloses the subject matter of claim 1, from which claim 5 depends.  Khan further discloses:
wherein the mobile device is a tablet computer. (see Khan at ¶ 36: Device 10 may be a portable device such as a cellular telephone, media player, tablet computer, or other portable computing device.)

Per Claim 6: The combination of Khan, Yamakawa, Scott, and Google Home discloses the subject matter of claim 1, from which claim 6 depends.  Khan further discloses:
wherein the payment accessory device includes a secure element for storing the payment token. (see Khan at ¶ 55: As shown in FIG. 4, device 102 may include control circuitry such as a main processor (sometimes referred to herein as the applications processor or AP) 200, input-output devices 210, a power management unit (PMU) such as power management unit 220, a secure element such as secure element 202, and an NFC controller 222.)

Per Claim 7: The combination of Khan, Yamakawa, Scott, and Google Home discloses the subject matter of claim 6, from which claim 7 depends.  Khan further discloses:
wherein the payment accessory device includes an NFC (near field communication) component for engaging in radio communication with the mobile device. (see Khan at ¶ 55: As shown in FIG. 4, device 102 may include control circuitry such as a main processor (sometimes referred to herein as the applications processor or AP) 200, input-output devices 210, a power management unit (PMU) such as power management unit 220, a secure element such as secure element 202, and an NFC controller 222.)

Per Claim 8: The combination of Khan, Yamakawa, Scott, and Google Home discloses the subject matter of claim 1, from which claim 8 depends.  Khan further discloses:
wherein the payment accessory device includes an NFC (near field communication) component for engaging in radio communication with the mobile device. (see Khan at ¶ 55: As shown in FIG. 4, device 102 may include control circuitry such as a main processor (sometimes referred to herein as the applications processor or AP) 200, input-output devices 210, a power management unit (PMU) such as power management unit 220, a secure element such as secure element 202, and an NFC controller 222.)

Per Claim 9: The combination of Khan, Yamakawa, Scott, and Google Home discloses the subject matter of claim 1, from which claim 9 depends.  Khan further discloses:
wherein the payment accessory device includes a fingerprint scanner. (see Khan at ¶ 58: For example, input-output devices 210 may include buttons, biometric sensors (e.g., a fingerprint sensor, a retinal sensor, a palm sensor, a signature-identification sensor, etc.))

Per Claim 13: The combination of Khan, Yamakawa, Scott, and Google Home discloses the subject matter of claim 12, from which claim 13 depends.  However, Khan fails to disclose, but Yamakawa discloses:
wherein the processor is further operative with the program instructions to receive from the remote server computer, prior to the provisioning step and after the receiving step, the [data] in said encrypted form. (see Yamakawa at ¶ 58: The terminal device 10 displays the lists acquired in step SB4 and step SB8 (step SB9). The user of the terminal device 10 performs an operation for selecting a service to be used from among the displayed lists (step SB10). The terminal device 10 encrypts the service name of the service selected by the user and a file used in the selected service using the public key included in the associated one of the electronic certificates received in step SA14 (step SB11).  See also ¶ 61: The terminal device 10 transmits the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3 to the first relay device 20A (step SB13). The first relay device 20A receives the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Yamakawa in the Khan system.  One of ordinary skill in the art would have recognized that applying the known technique disclosed in Yamakawa would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Yamakawa to the Khan system would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such computer communications features into similar systems.  Further, such application would have resulted in an improved system that increases the security of communicating sensitive transaction data, i.e., payment tokens.

Per Claim 21: The combination of Khan, Yamakawa, Scott, and Google Home discloses the subject matter of claim 1, from which claim 21 depends.  However, the combination of Khan and Yamakawa fails to disclose, but Scott discloses:
wherein the presentation of the payment token is based on at least one rule of the set of rules adapted to constrain use of the payment token. (see Scott at ¶ 113: Such payment tokens, which may be multi or single-use or subject to other restrictions or limitations on use, once received at mobile device 110, 600 may be stored within wallet application 112, 622 or somewhere else on mobile device 110, 600.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan so that the payment token is subject to use restrictions as disclosed in Scott.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transactions by restricting payments by the token to only approved uses.

Per Claim 22: The combination of Khan, Yamakawa, Scott, and Google Home discloses the subject matter of claim 1, from which claim 22 depends.  Khan further discloses:
wherein presentation of the payment token is in response to [a transaction]. (see Khan at ¶ 22: For example, a user may hold a provisioned electronic device within range of merchant terminal 108 to initiate a commercial transaction. Actual physical contact between the user device and the merchant terminal need not be present. While the electronic device is within range of merchant terminal 108 (e.g., when the user device is within 10 cm of terminal 108, when the user device is within 5 cm of terminal 108, when the user device is within 1 cm of terminal 108, or when the distance between the user device and the merchant terminal has other suitable values), the electronic device may send a selected credential to merchant terminal 108. In response to receiving the selected credential, merchant terminal 108 may complete the payment by forwarding the received credential to a corresponding payment processor (not shown). The payment processor may utilize the user credential to complete the transaction with payment network subsystem 122.)
Khan fails to disclose that the transaction is performed based on receipt of a voice command at the smart speaker.  However, Google Home discloses that transactions may be made using a voice command at the smart speaker (see Google Home at p. 11: Once your payment system is set up, you can start ordering things. To start an order, say something like “Ok Google, buy LR44 batteries.” Google will then read off the top search results and ask if you want to order that item. Say “Yes” to order, or “No” to get the next search result.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan so that the customer provides a payment token is provided after a voice command.  One of ordinary skill in the art would have been motivated to do so to expand the options a customer has to make and pay for purchases.  Further, Google Home discloses that the payment token is provided before the voice command.  The claimed invention would also have been obvious as a matter of mere design choice, i.e., choosing when to provide a payment token during a transaction, as nothing in the claim nor the specification describes a particular benefit with the particular claimed ordering of operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,540,644 discloses an automated banking machine is operable responsive at least in part to read user data to cause financial transfers. The machine is associated with at least one wireless interface and at least one controller. The controller is operable to cause the wireless interface to receive at least one wireless communication from a nearby user mobile device, which communication indicates a sought transaction function (such as the provision of cash) and a sought transaction parameter associated with the sought transaction function (such as a transaction fee below a threshold). The at least one controller is operative to make a transaction availability determination concerning whether the sought transaction function is available in accordance with the sought transaction parameter. If the sought transaction function with the associated parameter is determined to be available, the at least one controller wirelessly communicates the availability to the mobile device.
U.S. Patent Pub. No. 2018/0121917 discloses that merchants convert consumer account data to a common tokenized format by requesting wallet accounts for consumers not currently enrolled at a wallet platform. The tokenized card numbers replace merchant-stored personal account numbers (PAN) and allow merchants to use a common communication format for processing all transactions. When a consumer creates a new wallet account, existing ‘shadow’ accounts are added to the new wallet account.
U.S. Patent Pub. No. 2018/0075081 discloses a self-cleaning token vault for managing tokens generated on behalf of a resource provider. The generated tokens may be stored at the token vault. Embodiments provide a token manager (which can be embodied in the token vault or provided as a separate module) that continuously monitor the token vault for expired or redundant tokens. The token manager may enable the resource provider to assign level flags to the tokens and assign level values to the level flags. The level value may indicate an importance or a use characteristic of the token. Upon identifying tokens that are no longer necessary, the self-cleaning token vault or the token manager may automatically remove the tokens from the token vault.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685           

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685